GRISSOM, Chief Justice.
The appellee has filed a motion to dismiss the appeal because appellant filed his briefs more than thirty days after the record was filed in this court. Appellant has replied that he relied upon alleged “local rules”. Texas Rules of Civil Procedure, rule 414 requires, where applicable, that an appellant shall file briefs within 30 days after the transcript and statement of facts are filed in the Court of Civil Appeals. This is an appeal from an order overruling appellant’s plea of privilege. There has been no trial on the merits. This is an appeal from an interlocutory order. The filing of briefs on such an appeal is not mandatory. R.C.P. 385; Walker v. Cleere, 141 Tex. 550, 174 S.W.2d 956; Rosenfield v. Hull, Tex.Civ.App., 304 S.W.2d 571; Hotel & Restaurant Employees’ International Alliance & Bartenders’ International League v. Longley, Tex.Civ.App., 160 S.W.2d 124; Austin v. Consolidated Casting Co., Tex.Civ.App., 246 S.W.2d 273. For that reason, the motion is overruled.